Case 5:20-cv-02450-DOC-AS Document 11 Filed 01/19/21 Page 1 of 1 Page ID #:114




                        UNITED STATES DISTRICT COURT                        JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No: ED CV 20-02450-DOC-(ASx)                       Date: January 19, 2021

 Title: Kellie Powers et al v. Ford Motor Company


 PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                               Not Present
              Courtroom Clerk                            Court Reporter

      ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
            PLAINTIFF:                                DEFENDANT:
           None Present                                None Present



       PROCEEDINGS: (IN CHAMBERS): ORDER DISMISSING CIVIL
                                              CASE

        The Court, having been notified by counsel for the parties that this action
 has been settled re Notice of Settlement [10], hereby orders this action
 DISMISSED without prejudice. The Court hereby orders ALL pending hearing
 dates VACATED and taken off calendar. The Court retains jurisdiction for thirty
 (30) days to vacate this order and reopen the action upon showing of good cause
 that the settlement has not been consummated.




  MINUTES FORM 11
  CIVIL-GEN                                                     Initials of Deputy Clerk: KD
